Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The pre-amendment filed on 9/9/2020 has been fully considered and made of record in this application.

Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 9/15/2020, 5/7/2021, and 5/14/2021 were filed before the mailing date of the Non-final rejection on 7/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103, 105, 110, and 331.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Specification
6. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ENCAPSULATION OF A SUBSTRATE ELECTRICALLY CONNECTED TO A PLURALITY OF PIN ARRAYS ”.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claims 1, 2, 9-12, 14, and 15 are rejected under 35 U.S.C. 102b as being clearly anticipated by Zhao et al. (CN 10565310).
 	With respect to Claim 1, Zhao teaches a chip comprising a fan-out unit 111, a first substrate 108, and a molding body 106, wherein the fan-out unit comprises a 
 	With respect to Claim 2, Zhao teaches wherein the chip further comprises a second substrate (i.e. circuit board), wherein the second substrate is directly disposed below the molding body according to a distribution layer build-up process; a second re-distribution layer is disposed on the second substrate, the second substrate comprises a first surface and a second surface opposite to each other, a second solder pad array electrically connected to the second re-distribution layer is disposed on the first surface of the second substrate, and the second solder pad array comprises a plurality of second solder pads; and a third solder pad array is disposed on the second surface 
 	With respect to Claim 9, Zhao teaches wherein at least one interconnection structure is formed between different dies that are interconnected, and each interconnection structure comprises a plurality of interconnection lines (see Figs. 1-4).
 	With respect to Claim 10, Zhao teaches wherein all interconnection lines in a same interconnection structure have an equal length (see Figs. 1-4).
 	With respect to Claim 11, Zhao teaches wherein the first re-distribution layer comprises n layers of first re-distribution sublayers, n > 1, and n is an integer (see Figs. 1-4).
 	With respect to Claim 12, Zhao teaches wherein n > 2, the n layers of first re-distribution sublayers comprise a reference layer and a line layer, and a plane in which the reference layer is located is a reference plane of the line layer (see Figs. 1-4).
 	With respect to Claim 14, Zhao teaches wherein a logical chip is disposed on the first substrate (see page 4).
 	With respect to Claim 15, Zhao teaches the molding body 106 wraps bottoms of the first pins 107 in the first pin array.  Grinding a surface that is of the molding body and that is away from the fan-out unit to expose the bottoms of the first pins in the first pin array.  Manufacturing according to a distribution layer build-up process, a second substrate on the surface on which the bottoms of the first pins in the first pin array are exposed.  A second re-distribution layer is disposed on the second substrate (i.e. circuit .

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-5, 7, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US CN 105655310) s applied to claim 1 above, and further in view of Shih (US 10,833,052) and Katkar (US 2015/0262972).
 	With respect to Claim 3, Zhao discloses the claimed invention except for a through via electrically connected to the first re-distribution layer is disposed inside the first substrate, the through via extends to a second surface of the first substrate, and the through via is electrically connected to a periphery of the chip, wherein the second surface of the first substrate is opposite to the first surface of the first substrate.
 	However, Shih discloses a through via 110 electrically connected to the first re-distribution layer 200 is disposed inside the first substrate 100.  The through via 110 extends to a second surface of the first substrate 100, and the through via 110 is electrically connected to a periphery of the chip.  The second surface of the first substrate is opposite to the first surface of the first substrate (see col. 3 lines 14-67; Figs. 10-14).  Thus, Zhao and Shih have substantially the same environment of substrate that is bridged underneath and provides an electrical connection between a plurality of chips.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate through vias in the substrate of Zhao, since the through vias would facilitate additional electrical paths between the plurality of chips and the second substrate as taught by Shih.
 	With respect to Claim 4, Shih discloses a third substrate (i.e. PCB or system board) in col. 6 lines 1-3) disposed below the second substrate.  The third substrate comprises a first surface and a second surface opposite to each other.  A fourth solder pad array (i.e. connected to solder bumps 810) are disposed on the first surface of the 
 	With respect to Claim 5, it is well known in the semiconductor industry to have  a heat sink 410 disposed on a second surface of the die 110 via an encapsulant, and the second surface of the die is opposite to the first surface of the die as evident by Katkar (see Fig. 26).
 	With respect to Claim 7, it is well known in the semiconductor industry to have  
an underfill 150.1 is filled between the second substrate and the third substrate as evident by Katkar (see Fig. 26).
 	With respect to Claim 8,  it is well known in the semiconductor industry to have    the underfill is filled in a gap between the first solder pads in the first solder pad array as evident by Katkar (see Fig. 26).
 	With respect to Claim 16, Shih discloses the molding body 550 wraps bottoms of the first pins in the first pin array 510.  Grinding a surface that is of the molding body and that is away rmanufacturing according to a distribution layer build-up process.  A second substrate on the surface on which the bottoms of the first pins in the first pin array are exposed, wherein a second re-distribution layer is disposed on the second substrate.  The second substrate comprises a first surface and a second surface 
 	With respect to Claim 17, Shih discloses coating a dielectric layer on the surface on which the bottoms of the first pins in the first pin array are exposed, then manufacturing a re-distribution layer on a surface of the dielectric layer.  Stacking the re-distribution layer by layer until the second re-distribution layer is manufactured.  The second re-distribution layer manufacturing the second solder pad array at a position opposite to the first pin array, wherein the second solder pad array comprises a plurality of second solder pads.  One second solder pad corresponds to one second solder pad.  
After the second re-distribution layer and the second solder pad array are manufactured, continuing coating a dielectric layer, and then manufacturing, on a surface of the dielectric layer, the third solder pad array comprising the plurality of third solder pads (see Figs. 7-10).
 	With respect to Claim 18, Shih discloses manufacturing a third substrate wherein the third substrate (i.e. PCB or system board) (see col. 6 lines 1-3) would comprises a first surface and a second surface opposite to each other, a fourth solder pad array is disposed on the first surface of the third substrate connected to solder bumps 810.  A .

Allowable Subject Matter
12.    Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the third substrate disposed below the second substrate; and the heat sink masks the fan-out unit, and an edge of the heat sink is fastened on the third substrate in claim 6.
 	The third substrate is a multilayer substrate manufactured through laser grinding or a multilayer substrate manufactured through mechanical grinding in claim 13.



Conclusion
14.  	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/July 31, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897